DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent US 11153800 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Please refer to the table below comparing the instant application with US 11153800 B2.

Instant Application 17476460
US 11153800 B2
1. A method of a User Equipment (UE), comprising:
receiving a first control region via a first link, wherein the first control region is configured to monitor downlink control signaling;





transmitting a first request if the first link fails;


receiving a second control region via a second link within a time window associated with the first request;

transmitting, if the UE does not receive the response successfully within the time window associated with the first request, a second request and receiving a response via the second link within a time window associated with the second request,


wherein there is a time gap after the time window associated with the first request is over and starting of the time window associated with the second request; and

receiving downlink control signaling in the same time domain resources or in the same frequency domain resources of the first control region during the time gap.



4. The method of claim 1, wherein the first control region is a search space or a Control Resource Set (CORESET).

11. The method of claim 1, wherein the downlink control signaling indicates one or more Downlink (DL) assignments or one or more Uplink (UL) grants.

1. A method of a UE (User Equipment), comprising:
the UE receives and/or monitors a first control region via a first link, wherein the first control region is a search space or a CORESET (Control Resource Set) configured to monitor downlink control signaling which indicates one or more DL (Downlink) assignments and/or one or more UL (Uplink) grants;

the UE transmits a first request if the first link fails; 

the UE receives and/or monitors a second control region for a response via a second link within a time window associated with the first request;


when the UE does not receive the response successfully within the time window associated with the first request, the UE transmits a second request and receives and/or monitors the second control region, for a response via a second link within a time window associated with the second request,

wherein there is a time gap between a last time unit of the time window associated with the first request and a starting time unit of the time window associated with the second request; and

the UE receives and/or monitors downlink control signaling in the same time domain resources and/or in the same frequency domain resources of the first control region during the time gap after the time window associated with the first request is over.
2. The method of claim 1, wherein after the time window associated with the first request is over, the UE receives the first control region via the first link.
2. The method of claim 1, wherein after the time window associated with the first request is over, the UE receives and/or monitors the first control region via the first link.
3. The method of claim 1, wherein after the time window associated with the first request is over, the UE does not receive the second control region via the second link.
3. The method of claim 1, wherein after the time window associated with the first request is over, the UE does not receive and/or monitor the second control region via the second link.
5. The method of claim 1, wherein the second control region is a search space or a CORESET configured for monitoring gNB response after transmitting a beam failure recovery request.
4. The method of claim 1, wherein the second control region is a search space or a CORESET configured for monitoring gNB response after transmitting a beam failure recovery request.
6. The method of claim 1, wherein the first link includes at least one downlink beam I pair link in a single carrier.

5. The method of claim 1, wherein the first link includes at least one DL (Downlink) beam pair link in a single carrier.
7. The method of claim 1, wherein failure of the first link means the quality of associated control channels fall below a threshold.
6. The method of claim 1, wherein the first link fails means the quality of all associated control channels fall below a threshold.
8. The method of claim 1, wherein the first request is a beam failure recovery request, wherein the UE detects a candidate beam based on downlink reference signaling.

9. The method of claim 1, wherein the second request is a beam failure recovery request, wherein the UE detects a candidate beam based on downlink reference signaling.
7. The method of claim 1, wherein the first request and/or the second request is a beam failure recovery request indicating a downlink reference signal, wherein the UE detects and/or finds a candidate beam based on measurement of the downlink reference signal.
10. The method of claim 1, wherein the second link includes a candidate beam which is spatially QCL'ed with downlink reference signaling indicated by the first request.
8. The method of claim 1, wherein the second link includes a candidate beam which is spatially QCL'ed with a downlink reference signal indicated by the first request.


12. A method of a network, comprising:
transmitting downlink control signaling to a User Equipment (UE) in a first control region via a first link,
wherein the first control region is configured to transmit downlink control signaling;




receiving a first request from the UE;

transmitting a response to the UE in a second control region via a second link within a time window associated with the first request; and


transmitting at least downlink control signaling in the same frequency domain resources or the same time domain resources as that of the first control region, and

not transmitting the response in the second control region until reception of a second request or until starting time of a time window associated with a received second request,

after the time window associated with the first request is over, wherein the network does not receive an acknowledgement successfully.

13. The method of claim 12, wherein the first control region is a search space or a Control Resource Set (CORESET).

19. The method of claim 12, wherein the downlink control signaling indicates one or more Downlink (DL) assignments or one or more Uplink (UL) grants.
9. A method of a network, comprising:
the network transmits downlink control signaling to a UE (User Equipment) in a first control region via a first link,
wherein the first control region is a search space or a CORESET (Control Resource Set) configured to transmit downlink control signaling which indicates one or more DL (Downlink) assignments and/or one or more UL (Uplink) grants; 

the network receives a first request from the UE;

the network transmits a response to the UE in a second control region via a second link within a time window associated with the first request; and

the network transmits at least downlink control signaling in the same frequency domain resources and/or the same time domain resources as that of the first control region and 

does not transmit the response in the second control region until reception of a second request or until starting time of a time window associated with a received second request,
after the time window associated with the first request is over, wherein the network does not receive an acknowledgement successfully.
14. The method of claim 12, wherein the second control region is a search space or a CORESET.
10. The method of claim 9, wherein the second control region is a search space or a CORESET configured for transmitting the response after receiving the first request.
15. The method of claim 12, wherein the first link includes at least one downlink beam pair link in a single carrier.
11. The method of claim 9, wherein the first link includes at least one DL (Downlink) beam pair link in a single carrier.
16. The method of claim 12, wherein the second link includes a candidate beam which is spatially QCL'ed with a downlink reference signal indicated by the first request.
12. The method of claim 9, wherein the second link includes a candidate beam which is spatially QCL'ed with a downlink reference signal indicated by the first request.
17. The method of claim 13, wherein the first request or the second request is a beam failure recovery request, wherein the UE detects a candidate beam based on downlink reference signaling.
13. The method of claim 9, wherein the first request and the second request are a beam failure recovery request.

7. The method of claim 1, wherein the first request and/or the second request is a beam failure recovery request indicating a downlink reference signal, wherein the UE detects and/or finds a candidate beam based on measurement of the downlink reference signal.
18. The method of claim 12, wherein the acknowledgement comprises one or more of an uplink control signal, an uplink transmission, a Channel State Information (CSI) reporting, or
a beam report.
14. The method of claim 9, wherein the acknowledgement, comprising any of an uplink control signal, an uplink transmission, a CSI (Channel State Information) reporting, and/or a beam report, is responsive of the response.


20 A User Equipment (UE) comprising:
a memory; and
a processor operatively coupled with the memory, wherein the processor is configured to execute program code to:

receive a first control region via a first link, wherein the first control region is configured to monitor downlink control signaling;





transmit a first request if the first link fails;


receive a second control region for a response via a second link within a time window associated with the first request;


transmit, if the UE does not receive the response successfully within the time window associated with the first request, a second request and
receive a response via the second link within a time window associated with the second request, 



wherein there is a time gap after the time window associated with the first request is over and starting of the time window associated with the second request; and

receive downlink control signaling in the same time domain resources or in the same frequency domain resources of the first control region during the time gap.
1. A method of a UE (User Equipment), comprising:



the UE receives and/or monitors a first control region via a first link, wherein the first control region is a search space or a CORESET (Control Resource Set) configured to monitor downlink control signaling which indicates one or more DL (Downlink) assignments and/or one or more UL (Uplink) grants;

the UE transmits a first request if the first link fails; 

the UE receives and/or monitors a second control region for a response via a second link within a time window associated with the first request;


when the UE does not receive the response successfully within the time window associated with the first request, the UE transmits a second request and receives and/or monitors the second control region, for a response via a second link within a time window associated with the second request,

wherein there is a time gap between a last time unit of the time window associated with the first request and a starting time unit of the time window associated with the second request; and

the UE receives and/or monitors downlink control signaling in the same time domain resources and/or in the same frequency domain resources of the first control region during the time gap after the time window associated with the first request is over.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
TSAI et al. (US 20210076445 A1), describing MULTIPLE TRPS AND PANELS TRANSMISSION WITH DYNAMIC BANDWIDTH FOR NR
PARK et al. (US 20200383060 A1), describing Method For Controlling Uplink Power In A Wireless Communication System And Apparatus Therefor
DA SILVA et al. (US 20200373990 A1), describing CONNECTION RE-CONFIGURATION UPON BEAM RECOVERY RESPONSE
Takeda et al. (US 20200288334 A1), describing USER TERMINAL AND RADIO COMMUNICATION METHOD
Takeda et al. (US 20200252180 A1), describing USER TERMINAL AND RADIO COMMUNICATION METHOD
ZHANG et al. (US 20200245395 A1), describing ENHANCED CONNECTED MODE DRX PROCEDURES FOR NR
You et al. (US 20200083946 A1), describing Beam Management Method, Terminal Device, And Network Device
Grant et al. (US20190261344), describing methods and apparatuses for handling beam failure
Deenoo et al. US 20190182884 A1), describing CONNECTIVITY SUPERVISION AND RECOVERY
Zhou et al. (US 20190149305 A1), describing Bandwidth Part Switching
Jeon et al. (US 20190132824 A1), describing Group Common DCI For Wireless Resources
LUO et al. (US20190116605), describing BEAM MANAGEMENT SCHEMES
LUO et al. (US20190090143), describing systems and methods for communication beam loss recovery
Sang et al. (US 20190089447 A1), describing SYSTEM AND METHOD FOR RADIO LINK FAILURE
Yu et al. (US 20190082335 A1), describing Downlink Spatial Transmission And Spatial Reception Mechanism In Multi-Beam Operation
NAGARAJA et al. (US 20190082334 A1), describing SYSTEM AND METHOD FOR SELECTING RESOURCES TO TRANSMIT A BEAM FAILURE RECOVERY REQUEST
Jung et al. (US 20190081753 A1), describing REFERENCE SIGNALS FOR RADIO LINK MONITORING
Jung et al. (US 20190081675 A1), describing METHODS AND DEVICES FOR TRANSMITTING DEVICE CAPABILITY INFORMATION
ZHOU et al. (US 20190074882 A1), describing Uplink Beam Failure Recovery
KANG et al. (US 20190058517 A1), describing MULTIPLE TRPS AND PANELS TRANSMISSION WITH DYNAMIC BANDWIDTH FOR NR
Xia et al. (US 20190053294 A1), describing BEAM FAILURE RECOVERY REQUEST
Akoum et al. (US 20190053293 A1), describing DETECTING AND CORRECTING RADIO LINK FAILURES BASED ON DIFFERENT USAGE SCENARIOS
Zhou et al. (US 20190053288 A1), describing RESOURCE CONFIGURATION OF BEAM FAILURE RECOVERY REQUEST TRANSMISSION
Yu et al. (US 20190037423 A1), describing Channels And Procedures For Beam Failure Recovery
Liou; J. (US 20180368142 A1), describing METHOD AND APPARATUS FOR BEAM MANAGEMENT IN UNLICENSED SPECTRUM IN A WIRELESS COMMUNICATION SYSTEM
Xia et al. (US 20180368009 A1), describing System And Method For Triggering Beam Recovery
Rahman et al. (US 20180302889 A1), describing METHOD AND APPARATUS FOR BEAM RECOVERY IN NEXT GENERATION WIRELESS SYSTEMS
Ahn et al. (US 20180234959 A1), describing METHOD OF PERFORMING UPLINK TRANSMISSION IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR
ISLAM et al. (US 20180138962 A1), describing SYSTEM AND METHOD FOR BEAM ADJUSTMENT REQUEST
Xu et al. (US 20140269368 A1), describing Radio Link Quality Monitoring
Li et al. (US 20140177607 A1), describing METHOD AND APPARATUS FOR RANDOM ACCESS IN COMMUNICATION SYSTEM WITH LARGE NUMBER OF ANTENNAS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413